  Case 1:20-cv-02866-TWP-DML Document 22 Filed 03/25/21 Page 1 of 1 PageID #: 115




                         UNITED STATES DISTRICT COURT
                              Southern District of Indiana
       IT IS FURTHER ORDERED that Indianapolis  Division
                                  the application and this Order are sealed until

    KOCHordered
otherwise TRUCKING,     INC.,
                 by the Court.                   )
          Plaintiff,                             )
IT IS SO ORDERED                                 )
    v.                                           )     Case No. 1:20-cv-2866-TWP-DML
                                                 )
    AVALON & TAHOE MFG., INC. and                )
    ROBERT E. WARNER,    JR.,
               Date: 1/27/2017                   )
        Defendants.                              ) ________________________
                                                   Hon. Tanya Walton Pratt, Judge
                                                   United States District Court
                                                 ORDER
                                                   Southern District of Indiana
            Come now Plaintiff, by counsel, and Defendant, by counsel, and stipulate to the dismissal

    of the above-entitled cause with prejudice, costs paid.

            IT IS, THEREFORE, ORDERED, ADJUGED, AND DECREED that this case be

    dismissed with prejudice, costs paid.



                 Date: 3/25/2021




  Distribution to all electronically
  registered counsel of record via
  CM/ECF
